EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments have been agreed to by Applicant's representative, Arun Jayachandran, on 6/14/21.
The application has been amended as follows:

Listing of Claims:
(Cancelled).
(Currently Amended) A method comprising:
receiving, at a biometric reader, a biometric input, a wireless device comprising the biometric reader;
generating, at the wireless device, biometric data including a hash of the biometric input;
retrieving, from a secured memory element of the wireless device, a subset of biometric information associated with, but distinct from, a biometric profile, the biometric profile associated with an individual and comprising the biometric information transformed by a hash function, the hash function used in generating the biometric data;
subset of the biometric information, retrieved from the secure memory element, to the biometric data
subsequent to a determination that the subset of the biometric information is matched with a portion of the biometric data, retrieving, from the secured memory element of the wireless device, the biometric profile associated with the individual;
comparing, at the wireless device, the biometric data a full set of the biometric information in the biometric profile; and
transmitting, by the wireless device via radio, purchasing means information associated with the wireless device, the purchasing means information used by a first remote registry administered by a trusted third-party organization in a first validation, the first validation subsequent to determining that the biometric datafull set of the biometric information in the biometric profile, 
wherein a transaction with a merchant is authorized based on the first validation using the purchasing means information associated with the wireless device and wirelessly transmitted subsequent to the comparison of the biometric data full set of the biometric information in the
(Previously Presented) The method of claim 2, wherein the biometric input includes a representation of physical or behavioral characteristics derived from the individual. 
(Previously Presented) The method of claim 2, wherein the biometric input includes at least one of a fingerprint scan, a retinal scan, an iris scan, a facial scan, a palm scan, a DNA analysis, a signature analysis, and a voice analysis. 
 (Previously Presented) The method of claim 2, further comprising one or more of displaying a representation of a purchasing means associated with the purchasing means information to a user and allowing the user to select the purchasing means for the transaction from a plurality of purchasing means. 
(Previously Presented) The method of claim 2, wherein the purchasing means information is stored by the wireless device and is associated with a funding source to be used to complete the transaction, wherein the transaction is a purchase. 
(Previously Presented) The method of claim 2, further comprising: 
receiving an image of the individual; and
verifying an identity of the individual based on a comparison of the image to a picture profile prior to a determination of whether the transaction should be authorized.
(Previously Presented) The method of claim 2, further comprising:

receiving a PIN profile from the wireless device; and
determining if the acquired personal identification number matches the received PIN profile.
(Currently Amended) The method of claim 2, wherein the secured memory element is a tamper-resistant memory element, the method further comprising writing the biometric profile to the tamper-resistant memory element during a one-time trusted initialization process.

(Previously Presented) The method of claim 2, wherein the wireless device is integrated into one of a cell phone, a Personal Digital Assistant (PDA), an employee identification tag, clothing and jewelry.
(Currently Amended) The method of claim 2, further comprising:
authorizing the transaction at an external device based on the determination that the biometric data 
 (Currently Amended) The method of claim 2, wherein the purchasing means information associated with the wireless
(Previously Presented) The method of claim 12, wherein the wireless device identifier is transmitted subsequent to the wireless device entering a proximity zone.
(Currently Amended) An apparatus comprising:
a biometric reader adapted to receive a biometric input and generate biometric data including a hash of the biometric input;
a secured memory element storing purchasing means information associated with a wireless device, the purchasing means information used by a first remote registry administered by a trusted third-party organization in a first validation, a subset of biometric information, wherein the subset of the biometric information is associated with a biometric profile, the biometric profile associated with an individual and comprising the biometric information transformed by a hash function, the hash function used in generating the biometric data;
a processor coupled to the secured memory element and the biometric reader, the processor adapted to compare the subset of the biometric information to the biometric datathat the subset of the biometric information is matched with a portion of the biometric data, to compare the biometric dataa full set of the biometric information in the biometric profile associated with the individual; and
using the purchasing means information associated with the wireless device and wirelessly transmitted[[,]] subsequent to the comparison of the biometric data to the full set of the biometric information in the biometric profile, the first validation subsequent to determining that the biometric input matches the full set of the biometric information in the biometric profile.
(Currently Amended) The apparatus of claim 14, wherein the purchasing means information associated with the wireless device includes a wireless device identifier, which is transmitted to the first remote registry, and wherein the wireless device identifier is registered with the first remote registry.  
(Previously Presented) The apparatus of claim 14, wherein the apparatus is a cell phone. 
(Previously Presented) The apparatus of claim 14, wherein the apparatus is a watch. 
(Previously Presented) The apparatus of claim 14, wherein the biometric input includes at least one of a finger scan, a retinal scan, an iris scan, a facial scan, a palm scan, a DNA analysis, a signature analysis, and a voice analysis. 
(Cancelled).
(Previously Presented) The apparatus of claim 14, wherein the processor is further adapted to perform one or more of displaying a representation of a purchasing means associated with the purchasing means information to a user and allowing the user to select the purchasing means for the transaction from a plurality of purchasing means.
(Previously Presented) The apparatus of claim 14, wherein the processor is further adapted to:
receive an image of the individual; and
verify an identity of the individual based on a comparison of the image to a picture profile prior to a determination of whether the transaction should be authorized.
(Previously Presented) The apparatus of claim 14, wherein the processor is further adapted to:
acquire a personal identification number from the individual;
receive a PIN profile from the wireless device; and
determine if the acquired personal identification number matches the received PIN profile.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Bemmel (United States Patent Application Publication No. 2008/0046366) discloses an invention for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device, such as a mobile phone. The present invention authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device. In addition, Fitch (United States Patent Application Publication No. 2005/0038749) discloses an invention for handling of biometric authentication. By distributing the processing of an identity authenticating process between a smart card and a computer terminal, the complicated calculation involved in a biometrics matching process can be carried out to allow verification using biometric parameters stored on smart cards. There is disclosed a system and technique for user authentication, together with a system and technique for distributed processing. In addition, Spitzer (United States Patent Application Publication No. 2005/0269401) discloses a financial transaction system that utilizes multi-factor authentication to secure financial transactions
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, at a biometric reader, a biometric input, a wireless device comprising the biometric reader; generating, at the wireless device, biometric data including a hash of the biometric input; retrieving, from a secured memory element of the wireless device, a subset of biometric 
Claims 3-13 are dependent on claim 2 and are allowable for the same reasons stated above. In addition, claim 14 is analogous to claim 2, and thus is allowable for the same reasons stated above. Claims 15-18, 20-22 are dependent on claim 14 and are allowable for the same reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685